Citation Nr: 1413567	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  13-24 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1943 to August 1945 and November 1949 to February 1972.  The Veteran died in June 2010.  The appellant seeks surviving spouse benefits.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in August 2010.  His death certificate identifies the immediate cause of death as esophageal cancer.

2.  The Veteran died in June 2010, more than 38 years after discharge from service, and was not rated as 100 percent disabled due to a service-connected disability for 10 continuous years immediately preceding death. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013).

2.  The criteria for entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.22, 20.1106 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

Specific to a claim for DIC benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

For the claim of DIC pursuant to 38 U.S.C.A. § 1318, the appellant has been notified of the basis for the denial of the claim in an October 2010 letter, and has been provided opportunity to present evidence and argument.  Further, there is no indication that any evidence bearing on this claim is outstanding.  Thus, the Board finds that all notification and development action on this claim has been accomplished.  The DIC claim is being denied as lacking legal merit.  Therefore, the duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The claimant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the May 2013 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA death benefits may be paid to a deceased Veteran's surviving spouse in the same manner as if the Veteran's death is service-connected, even though the Veteran died of non-service-connected causes, if the Veteran's death was not the result of willful misconduct and at the time of death, the Veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the Veteran's release from active duty and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the Veteran was a former prisoner of war who died after September 30, 1999.  The total rating may be either schedular or based upon unemployability.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2013); 38 C.F.R. § 3.22 (2013).

The evidence of record at the time of the Veteran's death shows that service connection was in effect for obsessive compulsive neurosis, rated 100 percent, and seborrheic dermatitis, rated 10 percent.  The combined rating for compensation was 100 percent, as of December 4, 2009.  This 100 percent disability rate was paid retroactively to December 2009 by a rating decision dated November 2010, issued five months after the Veteran's death.

The Veteran's cause of death is listed as esophageal cancer.  He was first diagnosed with metastatic esophageal carcinoma in March 2010, over 38 years after he separated from active service.  The Veteran was not service-connected for esophageal cancer.

A December 2010 VA opinion included a review of the Veteran's service medical records and claims file, including VA medical records.  The examiner noted that the Veteran was diagnosed with metastatic esophageal cancer in March 2010 and underwent an esophagogastroduodenoscopy (EGD) that same month.  The EGD revealed an esophageal mass.  Biopsies taken were consistent with invasive poorly differentiated adenocarcinoma.  A computed tomography (CT) scan of the abdomen revealed multiple lesions consistent with metastatic disease, and it was decided that surgery would be of no benefit due to the presence of metastases.  The Veteran was referred for palliative chemotherapy. 

The examiner opined that the Veteran's esophageal cancer was not caused by, or a result of, and was not permanently aggravated by the Veteran's active service.  It was the examiner's medical opinion that the Veteran's esophageal cancer was not caused by, or a result of, or was not permanently aggravated by the Veteran's active service because the examiner was not able to identify any service medical record or other medical record documenting the evaluation and management for any medical conditions that might be related to the diagnosis of esophageal cancer.  

The Board acknowledges that the Appellant has submitted multiple photocopies of descriptions of World War II bombing missions, which she stated that the Veteran had flown over Europe.  The Appellant alleges that those missions have contributed to the Veteran's esophageal cancer, diagnosed in 2010.  The Appellant has also related that the World War II bombing missions and the bombing missions that the Veteran flew over Southeast Asia caused the Veteran's esophageal cancer, a condition she believes went undiagnosed for many years and was dormant in his body.  

Although the Appellant has contended that the Veteran had esophageal cancer related to his active service, she has submitted no competent medical evidence or opinion to corroborate that contention.  38 C.F.R. § 3.159(a)(1) (2013) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  While the Appellant is competent to attest to the fact that the Veteran was diagnosed with esophageal cancer in March 2010, she is not competent to opine as to the etiology, or cause, of the esophageal cancer, because that matter would require medical expertise.  38 C.F.R. § 3.159(a)(1) (2013); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995).   No opinion exists in the record which would connect the Veteran's esophageal cancer to his active service, or specifically to his bombing missions in Europe and Southeast Asia.  The only competent medical opinion of record is that of the December 2010 VA examiner, who stated that the Veteran's esophageal cancer was not caused by, or a result of, and was not permanently aggravated by the Veteran's active service.  Therefore, the Appellant's statements regarding the Veteran's esophageal cancer being related to his service or a service-connected disability are not competent, as she is not medically qualified to provide evidence regarding a matter requiring medical expertise, such as an opinion as to etiology.  The Board finds the December 2010 VA examiner's opinion more probative because the examiner was a medical expert.

In addition, it is undisputed that the Veteran was not a former prisoner of war, and was not continuously rated totally disabled since his release from active duty, in February 1972.  Moreover, the Veteran was not in receipt of a total disability rating for a period of ten years immediately preceding his death in June 2010 as required for the appellant to qualify for DIC under 38 U.S.C.A. § 1318.  The Veteran's 100 percent rating was retroactive only to December 2009, seven months before his death.

Neither the Veteran, during his lifetime, nor the Appellant, has claimed clear and unmistakable error (CUE) in any rating decision that would have entitled the Veteran to a total disability rating at any time prior to the currently assigned effective date.  Accordingly, the appellant has not established a valid claim of CUE.

The Board acknowledges the contention of the Appellant, but notes that the Appellant made them in the mistaken belief that the Veteran was in receipt of 100 percent disability rating for esophageal cancer, while the Veteran was in fact in receipt of 100 percent disability rating for obsessive compulsive neurosis.   Esophageal cancer, and not obsessive compulsive neurosis, was the cause of the Veteran's death and a mental disorder is not shown to have been a primary or contributory cause of death.  While appreciating the late Veteran's service to his country, and acknowledging the Appellant's frustration over not receiving § 1318 DIC benefits, the governing regulations provide for the assignment of DIC after a fixed term of years of being rated 100 percent disabled, which the Veteran did not meet prior to his death.  While sympathetic to the Appellant, the Board is nonetheless bound by the law and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104 (West 2002 & Supp. 2013); Harvey v. Brown, 6 Vet. App. 416 (1994).  The Board has decided this case based on the application of law to the pertinent facts.  Owings v. Brown, 8 Vet. App. 17 (1995); Kelly v. Derwinski, 3 Vet. App. 171 (1992).  

Accordingly, the Board finds that the Appellant is not entitled to DIC benefits under 38 U.S.C.A. § 1318.  In a case such as this one, where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law. Sabonis v. Brown, 6 Vet. App. 426 (1994).  Furthermore, the Board finds that the preponderance of the evidence is against the claim and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Also, the Board finds that the Appellant is not entitled to service connection for the cause of the Veteran's death.  The only competent medical opinion of records states that the Veteran's esophageal cancer was not caused by, or a result of, or was not permanently aggravated by the Veteran's active service.  The Board cannot substitute its own medical judgment for the opinion of a medical professional.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, the Board finds that the preponderance of the evidence is against the claim and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


